NOTICE OF ALLOWANCE

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Amendment A, received on 6 July 2021, has been entered into record.  In this amendment, claims 18-20 have been amended, and claims 21 and 22 have been added.

Claims 1-22 are presented for examination.

Response to Arguments
With regards to the objection to the specification, the applicant has submitted amendments, and the examiner hereby withdraws the objection.
Applicant’s arguments, filed 6 July 2021, with respect to claims 18-20 have been fully considered and are persuasive.  In particular, the applicant’s argument that the cited prior art does not teach sending the domain name itself for further evaluation, and receiving a further evaluation of the domain name, has been found to be persuasive. The rejection of 7 April 2021 has been withdrawn. 

Allowable Subject Matter
Claims 1-22 are allowed.
This communication warrants No Examiner's Reason for Allowance, applicant's reply and previous Office Action mailed 7 April 2021 make evident the reasons for allowance, satisfying the “record as a whole” proviso of the rule 37 CFR 1.104(e). Specifically, applicant’s arguments filed on 6 July 
	
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Prior Art Made of Record
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Dalal et al. (US Patent 10,679,088 B1) discloses a system and method for visual domain detection.
Lalonde et al. (US 2004/0068542 A1) discloses a system and method for authenticating electronic mail.
Hoewisch et al. (US 2020/0374262 A1) discloses a system and method for traffic flow control using domain name.
Meyer et al. (US 2021/0258325 A1) discloses a system and method for behavioral DNS tunneling identification.
Sung et al. (US 2020/0084219 A1) discloses a system and method for suspicious activity detection in computer networks.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SARAH SU whose telephone number is (571)270-3835.  The examiner can normally be reached on 7:30 AM - 4:00 PM.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lynn Feild can be reached on 571-272-2092.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/SARAH SU/Primary Examiner, Art Unit 2431